DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 str withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.
Status of Claims
This is a Non-Final office action for application Serial No. 16/794,884. Claims 1-12 and 17-20 have been examined and fully considered. 
Claims 13-16 have been withdrawn from consideration.
Claims 1-12 and 17-20 are pending in Instant Application.
Drawings Objections
The drawings are objected to under 37 CFR 1.84, as indicated below. Figures 1 and 2 of each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim language  recites “identify along the planned navigational route a road section including cross-traffic”. The Examiner believes that the use of  the word “detect” instead of “identify” would be more suitable when referring to the planned navigating route section determining the presence of a “cross-traffic” within the section. Moreover, the term “cross-traffic” is being interpreted as an intersection. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 8, 10 recites in the claim language “a hidden vehicle”, which renders the claims indefinite because it is unclear whether or not that “a hidden vehicle” previously presented are same or not.
All dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency of the rejected claims 3, 8 and 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 is directed to a process for local traffic approximation through analysis of cloud data. Therefore, claim 1 is within at least one of the four statutory categories.
	Claim 17 is directed to a system for local traffic approximation through analysis of cloud data. Therefore, claim 17 is within at least one of the four statutory categories.  
	Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
	A process for local traffic approximation through analysis of cloud data, comprising: 	within a computerized traffic flow estimation controller of a host vehicle, operating programming to: 
	monitor a planned navigational route of the host vehicle; 
	identify along the planned navigational route a road section including cross-traffic; 	monitor the cloud data related to a mobile cellular device; 	
	analyze the cloud data to identify traffic posing a hazardous condition to the host vehicle within the road section; and 
	generate a vehicle alert to a driver of the host vehicle based upon the identified traffic.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental
process” because under its broadest reasonable interpretation, the claim covers performance of
the limitation in the human mind. For example, “identify…” in the context of this claim
encompasses a person (driver) looking at route a road section including cross-traffic (i.e. intersection, crossroad, junction, overpass, passage crosswalk). Furthermore, the “analyze…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement within the road section. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract into a practical
application. As noted in the 2019 PEG, it must be determined whether any additional elements
in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that
additional elements merely using a computer to implement an abstract idea, adding insignificant
extra solution activity, or generally linking use of a judicial exception to a particular
technological environment or field of use do not integrate a judicial exception into a “practical
application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as
follows (where the underlined portions are the “additional limitations” while the bolded portions
continue to represent the “abstract idea”):
	A process for local traffic approximation through analysis of cloud data, comprising: 	within a computerized traffic flow estimation controller of a host vehicle, operating programming to: 
	monitor a planned navigational route of the host vehicle; 
	identify along the planned navigational route a road section including cross-traffic; 	monitor the cloud data related to a mobile cellular device; 	
	analyze the cloud data to identify traffic posing a hazardous condition to the host vehicle within the road section; and 
	generate a vehicle alert to a driver of the host vehicle based upon the identified traffic.
	For the following reason(s), the examiner submits that the above identified additional
limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “monitor a planned navigational route of the host vehicle”, “monitor the cloud data related to a mobile cellular device”, and “generate a vehicle alert to a driver of the host vehicle based upon the identified traffic” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (a computerized traffic flow estimation controller) to perform the process. In particular, the determining by a GPS is recited at a high level of generality and merely automates the determining steps, therefore acting as a generic computer to perform the abstract idea. The a computerized traffic flow estimation controller is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (a computerized traffic flow estimation controller).
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “monitor a planned navigational route of the host vehicle”, “monitor the cloud data related to a mobile cellular device”, and “generate a vehicle alert to a driver of the host vehicle based upon the identified traffic” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim(s) 2, 5-8 and 10-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application the claims only elaborate on the concept analyzing date to determine the road section and identify  a posing hazardous condition. Therefore, dependent claims 2, 5-8 and 10-12 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
	Therefore, claim(s) 1-2, 5-8 and 10-12 is/are ineligible under 35 USC §101. 
	Regarding independent claim 17 is similar/analogous to independent claim 1, and
rejected for the same reason(s) stated above. Therefore independent claim 17 rejected under 35
U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly
more.
	Dependent claims 18-19 do not recite any further limitations that cause the claim(s) to be
patent eligible. Rather, the limitations of these dependent claims are directed toward additional
aspects/embellishments of the judicial exception and/or well-understood, routine and
conventional additional elements that do not integrate the judicial exception into a practical
application because these claims only further elaborate on the concept providing for mapping a
position on a navigational chart. Therefore, dependent claims 18-19 are not patent eligible under
the same rationale as provided for in the rejection of independent claim 17.
***Examiner suggest incorporating claim 9 into independent claim 1 to overcome  35 USC § 101 rejection demonstrating a field of use integrating the abstract into a practical application. Examine encourages applicant representative to arrange an interview for clarity of record***
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 9-12, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2017/0097243) in view of Kario et. al. (US 2022/0227367), hereinafter referred to as “Kario”.
Regarding claim 1, Ricci disclose a process for local traffic approximation through analysis of cloud data (see at least Para. [0269], “The vehicle control system 204 may communicate through the communication network 224 to a server 228 (***Examiner is interpret the server as the cloud***) that may be located in a facility that is not within physical proximity to the vehicle 104. Thus, the server 228 may represent a cloud computing system or cloud storage that allows the vehicle control system 204 to either gain access to further computing capabilities or to storage at a location outside of the vehicle 104. The server 228 can include a computer processor and memory and be similar to any computing system as understood to one skilled in the art”), comprising: within a computerized traffic flow estimation controller of a host vehicle (see at least Para. [0353], “The vehicle control system 204 may then cause the vehicle 104 to slow down and in addition or alternatively the automobile controller 8104 (described below) can safely take control of the vehicle 104 and bring the vehicle 104 to a stop in a safe location (e.g., out of traffic, off a freeway, etc.)”), operating programming (see at least Para. [0396], “the infotainment system 870 may be configured to handle the control of one or more components of the system 800 including, but in no way limited to, radio, streaming audio/video devices, audio devices 880, 882, 886, video devices 878, 882, travel devices (e.g., GPS, navigational systems, etc.), wireless communication devices, network devices”) to: monitor a planned navigational route of the host vehicle (see at least Para. [0413], “the automobile controller 8104 can drive the vehicle 104 along a route provided by the location module”);
	…
	monitor the cloud data related to a mobile cellular device (see at least Para. [0268], “the communication network 224 can also include wide area communication capabilities, including one or more of, but not limited to, a cellular communication capability, satellite telephone communication capability, a wireless wide area network communication capability, or other types of communication capabilities that allow for the vehicle control system 204 to communicate outside the vehicle 104”; and Para. [0269], “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104”)
	…
	analyze the cloud data to identify traffic posing a hazardous condition to the host vehicle within the road section (see at least Para. [0546], “The mood module 2008 may also suggest an alternate route to an expected or entered destination. For example, this suggested or altered route may be presented to avoid traffic, to increase exposure to scenic areas, to decrease time on the road, or the like. This suggested or alternate route could also be based on avoiding traffic accidents, based on expected speed of the route, based on volume of anticipated traffic on the route, or the like. As will be appreciated, the mood module 2008 can have an associated rules database that assists with determining the impact on mood of any scenario a driver may encounter while in the vehicle”);
	…
	Ricci does not explicitly disclose
	identify along the planned navigational route a road section including cross-traffic; monitor the cloud data related to a mobile cellular device; 
	…; and 	
	generate a vehicle alert to a driver of the host vehicle based upon the identified traffic.
	However, in the same field of endeavor, Kario teaches in addition and alternative
	identify along the planned navigational route a road section including cross-traffic (see at least Abstract; and Para. [0004], “an autonomous vehicle may also need to identify its location within a particular roadway (e.g., a specific lane within a multi-lane road), navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, travel from one road to another road at appropriate intersections or inter changes, and respond to any other situation that occurs or develops during the vehicle's operation”); 	
	monitor the cloud data related (see at least Para. [0105], “System 100 may upload data to a server (e.g., to the cloud) based on a privacy level setting. For example, system 100 may implement privacy level settings to regulate or limit the types of data ( including metadata ) sent to the server that may uniquely identify a vehicle and or driver/owner of a vehicle. Such settings may be set by user via , for example , wireless transceiver 172, be initialized by factory default settings, or by data received by wireless transceiver 172”) to a mobile cellular device (see at least Para. [0085], “Wireless transceiver 172 may include one or more devices configured to exchange transmissions over an air interface to one or more networks (e.g., cellular, the Internet, etc.) by use of a radio frequency, infrared frequency, magnetic field, or an electric field. Wireless transceiver 172 may use any known standard to transmit and / or receive data (e.g., Wi-Fi, Bluetooth®, Bluetooth Smart, 802.15.4, ZigBee, etc. ). Such transmissions can include communications from the host vehicle to one or more remotely located servers”); 
	analyze the cloud data to identify traffic posing a hazardous condition (see at least Para. [0082], “other map data to provide information related to its environment while it is traveling, and the vehicle ( as well as other vehicles) may use the information to localize itself on the model. Some vehicles can also be capable of communication among them, sharing information, altering the peer vehicle of hazards or changes in the vehicles' surroundings, etc.”) to the host vehicle within the road section (see at least Para. [0196], “The sensed state may also be determined via sources external to the host vehicle. For example, a sensed state may be developed in full or in part based on information received from sources remote from the host vehicle (e.g., based on sensor information, processed state information, etc. shared from other vehicles, shared from a central server, or from any other source of information relevant to a navigational state of the host vehicle”); and 	
	generate a vehicle alert to a driver of the host vehicle based upon the identified traffic (see at least Para. [0138], “system 100 may analyze the collected data and issue warnings and/ or alerts to vehicle occupants based on the analysis of the collected data”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci by combining identify along the planned navigational route a road section including cross-traffic; monitor the cloud data related to a mobile cellular device; analyze the cloud data to identify traffic posing a hazardous condition to the host vehicle within the road section; and generate a vehicle alert to a driver of the host vehicle based upon the identified traffic as taught by Kario. One would be motivated to make this modification in order to convey that the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0004]).
Regarding claim 5, Ricci in view of Kario teaches the process of claim 1. Ricci view in of Kario, where Kario teaches wherein analyzing the cloud data to identify the traffic posing the hazardous condition (see at least Para. [0082], “other map data to provide information related to its environment while it is traveling, and the vehicle (as well as other vehicles) may use the information to localize itself on the model. Some vehicles can also be capable of communication among them sharing information, altering the peer vehicle of hazards or changes in the vehicles' surroundings, etc.”) includes determining a number of vehicles approaching the road section (see at least Para. [0422], “While the described system may not ensure absolute safety, it may lead to a scenario where very few (if any) accidents occur among autonomous vehicles. For example, where all cars (and other road users) are able to successfully verify that they will not be blamed for an accident as a result of an action taken, accidents may be eliminated. By definition, for every accident there is at least one responsible car”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario by combining wherein analyzing the cloud data to identify the traffic posing the hazardous condition includes determining a number of vehicles approaching the road section as taught by Kario. One would be motivated to make this modification in order to convey that the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0004]).
Regarding claim 9, Ricci in view of Kario teaches the process of claim 1. Ricci further discloses comprising operating programming to command autonomous (see at least Para. [0413], “An automobile controller 8104 can be any hardware and/or software that can receive instructions from the location module 896 or the traffic controller 8112 and operate the vehicle 104. The automobile controller 8104 receives this information and data from the sensors 242 to operate the vehicle 104 without driver input”) braking based upon the vehicle alert (see at least Para. [0414], “The automobile controller 8104 can determine the effect of the commands based on received sensor data 242 and can adjust the commands as need be. The vehicle systems transceiver 8108 can also communicate with the braking system, the engine and drive train to speed or slow the car”). 
Regarding claim 10, Ricci in view of Kario teaches the process of claim 1. Ricci further discloses wherein analyzing the cloud data to identify the traffic posing the hazardous condition (see at least Para. [0546], “The mood module 2008 may also suggest an alternate route to an expected or entered destination. For example, this suggested or altered route may be presented to avoid traffic, to increase exposure to scenic areas, to decrease time on the road, or the like. This suggested or alternate route could also be based on avoiding traffic accidents, based on expected speed of the route, based on volume of anticipated traffic on the route, or the like. As will be appreciated, the mood module 2008 can have an associated rules database that assists with determining the impact on mood of any scenario a driver may encounter while in the vehicle”) includes:…
	Ricci does not explicitly discloses
	…analyzing the cloud data to identify a hidden vehicle approaching the road section ; calculating a time to meet for the hidden vehicle and the host vehicle; and identifying the hidden vehicle as posing the hazardous condition based upon the time to meet.  
	However, in the same field of endeavor, Kario teaches
	…analyzing the cloud data to identify a hidden vehicle approaching the road section (see at least Para. [0077], “FIG. 53 is a diagram illustrating an example refined analysis to determine a time of collision”; and Para. [0422], “While the described system may not ensure absolute safety, it may lead to a scenario where very few (if any) accidents occur among autonomous vehicles. For example, where all cars (and other road users) are able to successfully verify that they will not be blamed for an accident as a result of an action taken, accidents may be eliminated. By definition, for every accident there is at least one responsible car”); calculating a time to meet for the hidden vehicle and the host vehicle (see at least Para. [0678], “FIG. 53 is a block diagram illustrating an example refined analysis to determine a time of collision, consistent with the disclosed embodiments. The vehicle navigation system may be configured to determine a time tc at which bounding rectangle 5310 (representing host vehicle 4710) is projected to collide with bounding rectangle 5320”); and identifying the hidden vehicle as posing the hazardous condition based upon the time to meet (see at least Para. [0661], “This may be especially important in scenarios such as the scenario shown in FIG. 47 where vehicle 4710 is turning and thus the exact pose of vehicle 4710 may be unknown”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario by combining …analyzing the cloud data to identify a hidden vehicle approaching the road section… as taught by Kario. One would be motivated to make this modification in order to convey that the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0004]).
Regarding claim 11, Ricci in view of Kario teaches the process of claim 1. Ricci in view of Kario, where Kario teaches wherein analyzing the cloud data to identify the traffic posing the hazardous condition includes applying a machine learning algorithm to estimate traffic intensity for the road section (see at least Para. [0199], “Such an approach, however, while viable may result in a driving policy that is too simplistic and may lack the flexibility of a trained system based on machine learning. A trained system, for example, may be better equipped to handle complex navigational states and may better determine whether a taxi is parking or is stopping to pick up or drop off a passenger; determine whether a pedestrian intends to cross the street ahead of the host vehicle; balance unexpected behavior of other drivers with defensiveness; negotiate in dense traffic involving target vehicles and/or pedestrians; decide when to suspend certain  navigational rules or augment other rules; anticipate unsensed, but anticipated conditions (e.g., whether a pedestrian will emerge from behind a car or obstacle); etc.”).  
Regarding clam 12, Ricci in view of Kario teaches the process of claim 11. Kario further teaches comprising operating programming to warn the driver based upon the estimated traffic intensity for the road section (see at least Para. [0546], “The mood module 2008 may also suggest an alternate route to an expected or entered destination. For example, this suggested or altered route may be presented to avoid traffic, to increase exposure to scenic areas, to decrease time on the road, or the like. This suggested or alternate route could also be based on avoiding traffic accidents, based on expected speed of the route, based on volume of anticipated traffic on the route”).
Regarding claim 17, recites analogous limitations that are present in claim 1, therefore claim 17 would be rejected for the similar reasons above.
Regarding claim 19 Ricci in view of Kario teaches the system of claim 17. Ricci further discloses wherein the programming to monitor the cloud data (see at least Para. [0269], “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104”)  related to a mobile cellular device (see at least Para. [0409], “FIG. SC illustrates a GPS/Navigation subsystem(s) 336. The Navigation subsystem(s) 336 can be any present or future-built navigation system that may use location data, for example, from the Global Positioning System (GPS), to provide navigation information or control the vehicle 104.The Navigation subsystem(s) 336 can include several components or modules, such as, one or more of, but not limited to, a GPS Antenna/receiver 892”) includes programming to monitor global positioning service data (see at least Para. [0396], “the infotainment system 870 may be configured to handle the control of one or more components of the system 800 including, but in no way limited to, radio, streaming audio/video devices, audio devices 880, 882, 886, video devices 878, 882, travel devices (e.g., GPS, navigational systems, etc.), wireless communication devices, network devices, and the like”).
Regarding claim 20, Ricci in view of Kario teaches the system of claim 17. Ricci further teaches wherein the programming to monitor the cloud data (see at least Para. [0412], “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”) related to a mobile cellular device includes programming to monitor roaming cellular data acquired from a plurality of cellular towers (see at least Para. [0376], “The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi™ hotspots, cell towers, road side beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like”).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kario, and in view of Urtasun et al. (US 2021/0012116), hereinafter referred to as “Urtasun”.
Regarding claim 2, Ricci in view of Kario teaches the process of claim 1. Ricci discloses wherein monitoring the cloud data (see at least Para. [0269], “The vehicle control system 204 may communicate through the communication network 224 to a server 228 that may be located in a facility that is not within physical proximity to the vehicle 104”) includes monitoring global positioning system data (see at least Para. [0409], “FIG. SC illustrates a GPS/Navigation subsystem(s) 336. The Navigation subsystem(s) 336 can be any present or future-built navigation system that may use location data, for example, from the Global Positioning System (GPS), to provide navigation information or control the vehicle 104.The Navigation subsystem(s) 336 can include several components or modules, such as, one or more of, but not limited to, a GPS Antenna/receiver 892”) for the mobile cellular device (see at least Para. [0396], “the infotainment system 870 may be configured to handle the control of one or more components of the system 800 including, but in no way limited to, radio, streaming audio/video devices, audio devices 880, 882, 886, video devices 878, 882, travel devices (e.g., GPS, navigational systems, etc.), wireless communication devices, network devices, and the like”); and…
	Ricci does not explicitly teach
	…wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data.  
	However, in the same field of endeavor, Urtasun teaches
	…wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data (see at least Para. [0051], “the application of perception techniques described herein to autonomous vehicles, the systems and methods of the present disclosure can be used to identify known or unknown objects in any environment described by sensor point cloud input data. Thus, for example, the systems and methods of the present disclosure can be used to identify objects in a surrounding environment of a robot, and/or a smartphone or other portable computing device by analyzing sensor point cloud input data captured by the robot or device (e.g., through the open-set instance segmentation techniques described herein)”; and Para. [0079], “the instance detection system 150 can be included in or as a part of an autonomous robot or one or more mobile devices. For example, the instance detection system 150 can be included in an autonomous robot and can be configured to identify one or more known or unknown objects within the surrounding environment of the robot. Thus, the technology of this disclosure within the context of vehicle 102 is for example purposes only. As described herein, the technology described herein is not limited to vehicles 102 and the technology can be implemented within other robotic and computing systems”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario  by combining …wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data as taught by Urtasun. One would be motivated to make this modification in order to convey areas of a vehicle, may be increased to increase an accuracy associated with motion detected in the vehicle (see at least Para. [0351]).
Regarding claim 3. Ricci in view of Kario teaches the process of claim 1. Ricci discloses wherein monitoring the cloud data includes monitoring roaming cellular data (see at least Para. [0412], “The map database contents can be produced or updated by a server connected through a wireless system in communication with the Internet, even as the vehicle 104 is driven along existing streets, yielding an up-to-date map”) acquired from a plurality of cellular towers (see at least Para. [0376], “The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi™ hotspots, cell towers, road side beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like”); and…
	Neither Ricci nor Kario explicitly teaches wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data.
	However, in the same field of endeavor, Urtasun teaches
	…wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data (see at least Para. [0051], “the application of perception techniques described herein to autonomous vehicles, the systems and methods of the present disclosure can be used to identify known or unknown objects in any environment described by sensor point cloud input data. Thus, for example, the systems and methods of the present disclosure can be used to identify objects in a surrounding environment of a robot, and/or a smartphone or other portable computing device by analyzing sensor point cloud input data captured by the robot or device (e.g., through the open-set instance segmentation techniques described herein)”; and Para. [0079], “the instance detection system 150 can be included in or as a part of an autonomous robot or one or more mobile devices. For example, the instance detection system 150 can be included in an autonomous robot and can be configured to identify one or more known or unknown objects within the surrounding environment of the robot. Thus, the technology of this disclosure within the context of vehicle 102 is for example purposes only. As described herein, the technology described herein is not limited to vehicles 102 and the technology can be implemented within other robotic and computing systems”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario  by combining …wherein analyzing the cloud data includes identifying a hidden vehicle approaching the road section based upon movement of the mobile cellular device identified through the cloud data as taught by Urtasun. One would be motivated to make this modification in order to convey areas of a vehicle, may be increased to increase an accuracy associated with motion detected in the vehicle (see at least Para. [0351]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kario, and in view of Dietz et. al. (US 2013/0130742), hereinafter referred to as “Dietz”.
Regarding claim 4, the combination of Ricci, Kario and Urtasun teaches the process of claim 3. Urtasun teaches wherein identifying the hidden vehicle approaching the road section based upon the movement of the mobile cellular device (see at least Para. [0051], “the application of perception techniques described herein to autonomous vehicles, the systems and methods of the present disclosure can be used to identify known or unknown objects in any environment described by sensor point cloud input data. Thus, for example, the systems and methods of the present disclosure can be used to identify objects in a surrounding environment of a robot, and/or a smartphone or other portable computing device by analyzing sensor point cloud input data captured by the robot or device (e.g., through the open-set instance segmentation techniques described herein)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Ricci, Kario and Urtasun by combining wherein identifying the hidden vehicle approaching the road section based upon the movement of the mobile cellular device as further taught by Urtasun. One would be motivated to make this modification in order to convey areas of a vehicle, may be increased to increase an accuracy associated with motion detected in the vehicle (see at least Para. [0351]).
	The combination of Ricci, Kario and Urtasun does not teach …the mobile cellular device includes estimating a speed of the mobile cellular device based upon a frequency that the mobile cellular device switches between the plurality of cellular towers.
	However, in the same field of endeavor, Dietz teaches
	…the mobile cellular device includes estimating a speed of the mobile cellular device (see at least Abstract; based upon a frequency that the mobile cellular device switches between the plurality of cellular towers (see at least Para. [0056], “The monitor 471 is configured to monitor one or more of such indicia and to return an indication that the mobile device 300 may be travelling at a speed above the initial threshold based on the indicia it is monitoring. A few potential mechanisms are disclosed herein by way of non-limiting example only. These include: correlating the Doppler shift measurements of a timing signal; monitoring the timing advance of a cellular radio signal; monitoring the number of base stations visible to the mobile device 300, monitoring the frequency of base station handover, however determined; monitoring the level crossing and/or the autocorrelation of an RSSI signal; and/or triangulation of the position of the mobile device 300”; Para. [0061], “where the mobile device 300 is in a vehicle moving at a higher speed 210 b. It may be seen that the width 220 of the frequency error distribution may be used by the monitor 471 as an indication of the speed of the mobile device 300, for example, by identifying certain frequency error distribution widths 220 and associating them with particular ranges of speeds”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Ricci, Kario and Urtasun by combining …the mobile cellular device includes estimating a speed of the mobile cellular device based upon a frequency that the mobile cellular device switches between the plurality of cellular towers as further taught by Dietz. One would be motivated to make this modification in order to convey improve the navigation satellite receiver calculations by providing redundant measurements (see at least Para. [0021]). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kario, and in view of Peterson (US 2012/0276847).
	Regarding claim 6, Ricci in view of Kario teaches the process of claim 1. Ricci in view of Kario teaches wherein analyzing the cloud data to identify the traffic posing the hazardous condition includes … not posing the hazardous condition to the host vehicle (see at least Para. [0082], “other map data to provide information related to its environment while it is traveling, and the vehicle ( as well as other vehicles) may use the information to localize itself on the model. Some vehicles can also be capable of communication among them, sharing information, altering the peer vehicle of hazards or changes in the vehicles' surroundings, etc.”)).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario by combining wherein analyzing the cloud data to identify the traffic posing the hazardous condition includes … not posing the hazardous condition to the host vehicle as further taught by Kario. One would be motivated to make this modification in order to convey that the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0004]).
	Ricci nor Kario explicitly teach
	…filtering out data related to a pedestrian…
	However, in the same field of endeavor, Peterson teaches
	…filtering out data related to a pedestrian (see at least Para. [0036], “The server 120 may filter the merged data 500 prior to analyzing the data to generate traffic information. For example, not all Bluetooth enabled devices are located in a vehicle traveling on a road network. During map matching, the server 120 may determine whether the Bluetooth detector 200 is in a vehicle moving on the road network. Bluetooth signals from pedestrians, households, and other non-vehicular Bluetooth devices may be removed from the merged data 500” and Para. [0040], “To distinguish stopped vehicles from pedestrians, the server 120 may develop a profile of speeds and map matched roadway locations for each MAC address detected by a series of Bluetooth detectors. The profiles of detected Bluetooth devices create a picture of what is happening on the roadway. For example, if one detected Bluetooth device is stopped (e.g., a pedestrian or a disabled vehicle) and the other detected devices around the stopped device indicate movement on the roadway, then the data from stopped device may be removed from the merged data 500”)…
***Examiner notes that the Peterson reference was brought in teach the relative cloud data of a pedestrian that is filtered out***
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci and Kario by combining …filtering out data related to a pedestrian… as taught further by Peterson. One would be motivated to make this modification in order to convey wherein the traffic information may also include ground truth. Ground truth is used to verify the quality and accuracy of traffic data (see at least Para. [0027]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kario, and in view of Chen Bin hereinafter referred to as  "Chen" (CN108765954A; the citations are based on the provided English Translation)
Regarding claim 7, Ricci in view of Kario teaches the process of claim 1. Ricci in view of Kario, where Kario further teaches wherein analyzing the cloud data to identify the traffic posing the hazardous condition (see at least Para. [0082], “other map data to provide information related to its environment while it is traveling, and the vehicle (as well as other vehicles) may use the information to localize itself on the model. Some vehicles can also be capable of communication among them sharing information, altering the peer vehicle of hazards or changes in the vehicles' surroundings, etc.”)  includes … collocated in a single hidden vehicle (see at least Para. [0422], “While the described system may not ensure absolute safety, it may lead to a scenario where very few (if any) accidents occur among autonomous vehicles. For example, where all cars (and other road users) are able to successfully verify that they will not be blamed for an accident as a result of an action taken, accidents may be eliminated. By definition, for every accident there is at least one responsible car”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario by combining wherein analyzing the cloud data to identify the traffic posing the hazardous condition includes … collocated in a single hidden vehicle as further taught by Kario. One would be motivated to make this modification in order to convey that the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Autonomous vehicles may need to take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination (see at least Para. [0004]).
	Neither Ricci nor Kario explicitly teach
	….filtering out redundant data related to a plurality of mobile cellular devices…
	However, in the same field of endeavor, Chen teaches
	…filtering out redundant data related to a plurality of mobile cellular devices (see at least Para. [], “Step 2: Preprocess the data to generate an actionable data set and store it in the database. Among them, the preprocessing of the data includes comparing data formats, eliminating logical error data, and complementing default data. Due to the large amount of mobile phone GPS positioning data, uncontrollable changes in the data will occur at various stages of collection, uploading and downloading. Common data format errors are in the form of garbled codes and data repetition. Through comparative analysis, these data with obvious problems are analyzed. delete directly”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Ricci in view of Kario by combining ….filtering out redundant data related to a plurality of mobile cellular devices… as further taught by Chen. road traffic safety monitoring method based on the SNN density ST-OPTICS improved clustering algorithm, which uses a mobile phone Positioning, base station positioning data and in-vehicle GPS technology can intelligently monitor vehicle traffic safety conditions on selected roads (see at least Para. [0006]).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Kario, and in view of  Shashua et. al (US 2019/0384294), hereinafter referred to as “Shashua”.
Regarding claim 8, Ricci in view of Kario teaches the process of claim 1. Ricci further discloses comprising  operating programming to: monitor data from an on-board sensor of the host vehicle (see at least Para. [0584], “It should be appreciated that the various processing modules ( e.g., processors, vehicle systems, vehicle subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/ or control of critical and non-critical on board sensors”); and…  Neither Ricci nor Kario explicitly teaches …compare the data from the on-board sensor of the host vehicle to the cloud data; and wherein generating the vehicle alert to the driver of the host vehicle is further based upon the comparing indicating that the cloud data is related to a hidden vehicle obscured from the on-board sensor.
	However, in the same field of endeavor, Shashua teaches
	compare the data from the on-board sensor of the host vehicle to the cloud data; and wherein generating the vehicle alert to the driver of the host vehicle is further based upon the comparing indicating that the cloud data is related to a hidden vehicle obscured from the on-board sensor (see at least Para. [0370], “the small data objects may include digital signatures, which are derived from a digital image (or a digital signal) that was obtained by a sensor (e.g., a camera or other sensor, such as a suspension sensor) onboard a vehicle traveling along the road segment. The digital signature may have a reduced size relative to the signal that was acquired by the sensor. In some embodiments, the digital signature may be created to be compatible with a classifier function that is configured to detect and to identify the road feature from the signal that is acquired by the sensor, for example during a subsequent drive. In some embodiments, a digital signature may be created such that it has a footprint that is as small as possible, while retaining the ability to correlate or match the road feature with the stored signature based on an image (or a digital signal generated by a sensor”; and Para. [0518], “the vehicle may transmit to the server data indicating a temporary deviation from the predetermined trajectory, when the actual trajectory is modified. The data may indicate a cause of the deviation, or the server may analyze the data to determine a cause of the deviation. Knowing the cause of the deviation may be useful. For example, when the deviation is due to the driver noticing an accident that has recently occurred and, in response steering the wheel to avoid collision, the server may plan a more moderate adjustment to the model or a specific trajectory associated with the road segment based on the cause of deviation”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify by combining Ricci in view of Kario as taught by …compare the data from the on-board sensor of the host vehicle to the cloud data; and wherein generating the vehicle alert to the driver of the host vehicle is further based upon the comparing indicating that the cloud data is related to a hidden vehicle obscured from the on-board sensor as further taught by Shashua. One would be motivated to make this modification in order to convey wherein autonomous vehicle as it travels to its destination poses a multitude of design challenges. The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation (see at least Para. [0003]).
Regarding claim 18, recites analogous limitations that are present in claim 8, therefore claim 18 would be rejected for the similar reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663